       Case 4:20-cv-02900-HSG Document 41 Filed 03/02/21 Page 1 of 3



 1   XAVIER BECERRA
     Attorney General of California
 2   LORA D. CURTIS
     Supervising Deputy Attorney General
 3   FRANK M. LA FLEUR
     Deputy Attorney General
 4   State Bar No. 213438
      455 Golden Gate Avenue, Suite #11000
 5    San Francisco, CA 94102
      Telephone: (415) 510-3597
 6    E-mail: Lora.Curtis@doj.ca.gov
     Attorneys for Defendants
 7   California Highway Patrol and
     Sgt. S. Lander
 8

 9                           IN THE UNITED STATES DISTRICT COURT

10                        FOR THE NORTHERN DISTRICT OF CALIFORNIA

11

12

13
     T.J. LATVIS,                                          4:20-cv-02900-HSG
14
                             Plaintiff, STIPULATION TO EXTENSION OF
15                                      TIME TO COMPLETE DISCOVERY
              v.                        AND TO EXTEND PRE-SETTLEMENT
16                                      CONFERENCE DISCOVERY
                                        DEADLINES ; ORDER
17   CALIFORNIA HIGHWAY PATROL,
     SCOTT LANDER, et al.,
18
                                         Defendants.
19

20

21        STIPULATION TO AN EXTENSION OF TIME TO COMPLETE SETTLEMENT
        CONFERENCE AND TO EXTEND PRE-SETTLEMENT CONFERENCE DISCOVERY
22                                 DEADLINES
23

24          Come now all parties to this action and jointly stipulate to an extension of time to

25   complete the settlement conference and to extend pre-settlement conference discovery deadlines.

26          On January 12, 2021, Chief Magistrate Judge Joseph C. Spero issued a Notice and Order

27   Setting Further Settlement Conference (ECF No. 38) for March 2, 2021. On February 9, 2021,

28   Karen L. Hom, Courtroom Deputy to Magistrate Chief Judge Spero, communicated with counsel
                                                       1
                                    Stipulation to Extension of Time to Complete Discovery (4:20-cv-02900-DMR)
       Case 4:20-cv-02900-HSG Document 41 Filed 03/02/21 Page 2 of 3



 1   for the parties to advise that Judge Spero is no longer available on March 2, 2021 for the ordered

 2   settlement conference. The settlement conference is now scheduled for June 2, 2021.
 3          The parties to this action acknowledge that all orders contained in ECF No. 38, excepting
 4   the settlement conference date, have full force and effect.
 5          The parties were prepared to go forward with depositions of Sgt. Lander and, thereafter,
 6   of Plaintiff T. J. Latvis and witness Hattaya Dowbenko. Due to illness of Plaintiff’s counsel,
 7
     however, these depositions, unfortunately, had to be cancelled.
 8
            Pursuant to the August 8, 2020 Scheduling Order (ECF No. 26), the deadline to disclose
 9
     experts and provide Rule 26 expert reports is February 12, 2021. The parties to this action jointly
10
     stipulate that the disclosure of expert witnesses and the production of Rule 26 expert reports shall
11
     occur on April 23, 2021.
12
            Pursuant to the August 8, 2020 Scheduling Order (ECF No. 26), fact discovery was to
13
     close on December 31, 2020. Pursuant to an informal agreement by the parties, that date was
14
     extended to February 26, 2020. The parties to this action jointly stipulate that fact discovery will
15
     close on April 9, 2020.
16
            The parties agree that the core depositions to be completed before the June 2, 2021
17
     settlement conference are: (1) T.J. Latvis, (2) Sgt. S. Lander, (3) Officer S. Young, (4) Officer D.
18
     Gomez, and (5) Hattaya Sawatdee Dowbenko. The parties to this action jointly stipulate and
19
     agree that they will act in good faith to produce, and facilitate the production of, the above-named
20

21   individuals for deposition and best efforts will be made to complete these core depositions no

22   later than May 14, 2021.

23          IT IS SO STIPULATED.

24
     Dated this 25th day of February 2021
25

26
             ____/S/____________________________
27           PHILIP J. KAPLAN, Esq
             Attorney for Plaintiff, T.J. Latvis
28
                                                        2
                                     Stipulation to Extension of Time to Complete Discovery (4:20-cv-02900-DMR)
       Case 4:20-cv-02900-HSG Document 41 Filed 03/02/21 Page 3 of 3



 1

 2   Dated this 25th day of February 2021

 3

 4           ____/S/____________________________
             FRANK M. LA FLEUR
 5           Deputy Attorney General
             Attorney for Defendants, California Highway Patrol & Sgt. S. Lander
 6

 7
     PURSUANT TO STIPULATION, IT IS SO ORDERED.
 8

 9
     Dated this 2nd day of March 2021
10

11
            ________________________________
12             United States District Judge
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                     3
                                  Stipulation to Extension of Time to Complete Discovery (4:20-cv-02900-DMR)
